DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the feature “consisting of iron in an amount of from 80% by mass to 100% by mass of the beta layer, and optionally, an auxiliary” is indefinite as to whether the auxiliary is optional in amount of iron being greater than 100%. Also, the specification indicates that the auxiliary may be, for example, diatomaceous earth (Paragraph [0043]), which may also be a water retention agent in the alpha layer (Instant claim 2) and a porous support in the gamma layer (Paragraph [0049]). Therefore the scope and content of beta layer is indefinite as well as the oxygen scavenger composition as a whole. The Office will interpret which feature to be met with the presence of iron in an amount of from 80% by mass to 100% by mass in at least some discrete portion of the composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugimoto US 2009/0159846.
Regarding claims 1-3, and 5-7 Sugimoto teaches a water retention agent such as silica (paragraph [0021]), a swelling agent such as calcium carboxymethylcellulose (Example 5), a metal salt such as calcium chloride (Paragraph [0037]), water (Examples), iron (Example 5), and a porous support such as activated carbon (Example 5).
The product is considered to have a beta layer iron in an amount of from 80% by mass to 100%, 90% by mass (Claim 6), and 99.9% (Claim 7) by mass because under the broadest reasonable interpretation of the claims each of the iron particles within the composition would each form a discrete layer consisting of 100% iron, which would read on the claimed beta layer. Note – claim 1 does not require the beta layer to have any particular dimension or size. 
. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto US 2009/0159846.
Regarding claim 4, the water retention agent such as silica (paragraph [0021]), a swelling agent such as calcium carboxymethylcellulose (Example 5), a metal salt such as calcium chloride (Paragraph [0037]), water (Examples), iron (Example 5), and a porous support such as activated carbon (Example 5) are described in proportions that overlap the required proportion of instant claim 4 (See paragraphs [0023], [0027], [0029], [0030], [0034], [0035], [0038], and Examples). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, the porous support material may be between 3 and 30% by weight, which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Applicant argues that the claim amendments overcome the prior art. In response, as recited above, the amendment requiring “consisting of iron in an amount of from 80% by mass to 100% by mass of the beta layer, and optionally, an auxiliary” is indefinite and still reads on the prior art of record under the broadest reasonable interpretation of the claims (see the above revised rejections over Sigimoto).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731